In re Witter, Phillips Connell; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. N, Nos. 438-130; to the Court of Appeal, First Circuit, No. 99 CW 2239.
Granted. Although the trial court’s ruling is styled as a “partial summary judgment,” it does not determine the merits of the action, but only preliminary matters in the course of the action. The judgment is therefore interlocutory. La. Code Civ. P. art. 1841. Accordingly, the application is remanded to the court of appeal for consideration pursuant to its supervisory jurisdiction.
MARCUS, J., not on panel.
KIMBALL, J., would grant and docket.